PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/376,687
Filing Date: 5 Aug 2014
Appellant(s): L'OREAL



__________________
Burton Amernick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ehlis et al. (US 2009/0196894; effective date August 6, 2009) in view of Zhao (WO 2009/120602; published 10/1/2009).

Applicant’s Invention

Applicant claims a composition comprising in a cosmetically acceptable medium, at least one continuous oil phase, containing a) at least one nonvolatile polar hydrocarbon oil, b) at least one lipophilic organic UV- screening agent, and c) 0.1-15% by weight hydrophobic silica aerogel particles and less than 5% non-volatile non-cyclic silicone oil.

Determination of the scope and the content of the prior art (MPEP 2141.01)

Ehlis et al. teach sunscreen oil compositions comprising 10-15% octyldodecyl neopentanoate (component a), 1-10% sunscreens selected from bis-ethylhexyoxyphenol methoxyphenyl triazine and ethylhexyl methoxycinnamate (component b), 1-3% silica silylate (component c) (Example 4). The main application field relates to artificial tanning compositions having enhanced SPF on skin to protect against UV light and electromagnetic radiation [0007]. Examples include a non-volatile non- cyclic silicon oil, phenyl trimethicone. The amount of non-volatile oils ranges from 10-99% of the composition [0020]. Other non-volatile oils include isopropyl palmitate, isopropyl myristate and C12-15 alkyl benzoates [0022]. At least one non-volatile oil is present in the formulation in amounts of 1- 60% of the composition [0024]. The hydrophobic silica compounds include Aerosil and Cab-0-Sil products obtained by surface modification with trimethylsilyl groups [0042-43]. One of the species Aerosil R812 has a specific surface area of 220 m2/g. Additional inorganic screening agents may be used in amounts of 1-99% [0096]; Table 1 and 2. The particle size of the formulations range from 10 micrometers to 1 nm [0112]. The formulations are generally anhydrous, however systems were the water- containing phase and active ingredients are not in direct contact may be used [0070]. Ehlis et al. does not show a composition comprising less than 5% a non-volatile non-cyclic silicon oil. However, Ehlis teaches that at least one non-volatile oil is present in the formulation in amounts of 1-60% of the composition.

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Ehlis et al. teach hydrophobic silica aerosil particles, however, hydrophobic silica aerogel particles are not taught. It is for this reason that Zhao et al. is joined.

Zhao et al. teach topical skin compositions comprising 1-20% by weight of a sebum absorption ingredient and 20-99% by weight of a volatile solvent (abstract). The desired compositions include sunscreens having an SPF from 1 to 55 or more [0007]. The preferred silica silylate is a hydrophobic silica selected from Aerosil R 812, VM-2270 (an aerogel) and CAB-O-SIL TS 530 [0029].

Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)

Both Ehlis et al. and Zhao et al. relate to methods of enhancing SPF on skin to protect against UV rays and electromagnetic radiation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Ehlis et al. and Zhao et al. to formulate a composition with 0.1-15% by weight hydrophobic silica aerogel particles with a reasonable expectation of success. One of ordinary skill in the art would have been motivated at the time of the invention to substitute known alternatives of hydrophobic silica silylate in formulations comprising sunscreens since Zhao teaches that hydrophobic silica aerogels and aerosils can be used interchangeably with sunscreens. Therefore, a person of ordinary skill in the art would have combined the formulations with silica silylate aerogel with a reasonable expectation of success since Zhao teaches that the aerosil and aerogel compounds can be used interchangeably with sunscreens.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ehlis et al. (US 2009/0196894; effective date August 6, 2009) in view of Zhao (WO 2009/120602; published 10/1/2009).

Applicant’s Invention

Applicant claims a cosmetic process for caring for human keratin comprising applying the formulation of claim 1 to the surface of the keratin material.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Ehlis et al. are addressed above. The main application field relates to artificial tanning compositions having enhanced SPF on skin to protect against UV light and electromagnetic radiation [0007]. The compositions are protective and prevent aging of the skin [0052]. Ehlis et al. claims a method of coloring skin or keratin fiber with the formulations (claim 1). Ehlis et al. does not exemplify a composition comprising less than 5% a non-volatile non-cyclic silicon oil. However, Ehlis teaches that at least one non-volatile oil is present in the formulation in amounts of 1-60% of the composition.

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Ehlis et al. teach hydrophobic silica aerosil particles, however, hydrophobic silica aerogel particles are not taught. It is for this reason that Zhao et al. is joined.

Zhao et al. teach topical skin compositions comprising 1-20% by weight of a sebum absorption ingredient and 20-99% by weight of a volatile solvent (abstract). The desired compositions include sunscreens having an SPF from 1 to 55 or more [0007]. The preferred silica silylate is a hydrophobic silica selected from Aerosil R 812, VM-2270 (and aerogel) and CAB-O-SIL TS 530 [0029]. 
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Ehlis et al. and Zhao et al. to formulate a composition with 0.1-15% by weight hydrophobic silica aerogel particles with a reasonable expectation of success. One of ordinary skill in the art would have been motivated at the time of the invention to substitute known alternatives of hydrophobic silica silylate in formulations comprising sunscreens since Zhao teaches that hydrophobic silica aerogels and aerosils can be used interchangeably with sunscreens. Therefore, a person of ordinary skill in the art would have combined the formulations with silica silylate aerogel with a reasonable expectation of success since Zhao teaches that the aerosol and aerogel compounds can be used interchangeably with sunscreens.

 (2) Response to Argument
	Appellants first argues that Ehlis uses silicas as thickening agents, whereas the silica silylates in Zhao are sebum absorbing ingredients and therefore the silica ‘aerogel’ particles are not interchangeable with the silica ‘aerosil’ particles.  The Examiner is not persuaded by this argument because Ehlis teach that the surface of the silica in the “hydrophilic” silica can be modified to ‘hydrophobic’ silica [0042-0043].  Among the modified hydrophobic silica, Aerosil R972 is specifically disclosed.  Therefore, the issue is with regards to the “aerogel” limitation.  Zhao teaches that VM-2270 (an aerogel) is used interchangeably with Aerosil R812 [0029].  Therefore, at the time of invention, hydrophobic silica was used in various forms and expected to have similar results.  Furthermore, the compound is the same, namely, Silica Silylate.

Appellant argues that one of ordinary skill would not have looked to or consulted Ehlis or Zhao for the problem to be solved and that one of ordinary skill would not have modified to the formulation of Ehlis with the hydrophobic silica ‘aerogel’ particles of Zhao.  Therefore, Appellant concludes that the conclusion of obviousness is not tenable.  The Examiner is not persuaded by this argument.  First, both Ehlis and Zhao are drawn to the same field of endeavor, namely cosmetic formulations.  Ehlis and Zhao relate to methods of enhancing SPF on skin to protect against UV rays and electromagnetic radiation.  Furthermore, Zhao teaches formulations which have the added benefit of providing sebum absorption properties to the skin.  One of ordinary skill in the art would have been motivated to combine Ehlis and Zhao because both are drawn to cosmetic formulations and one seeking a formulation which provides a mattifying effect to skin would have been motivated to add Zhao because such an effect would improve the appearance of the skin after application since Ehlis teaches that the self-tanning formulations are also used to improve the appearance of skin [0059].  Therefore, one of ordinary skill would have been motivated to combine the teachings of Ehlis and Zhao.
	
	Appellant next argues aerogels differ from pyrogenic silicas (aerosils) because they are produced by a different process.  Appellant contends that the screening properties of the aerogel silica has a higher screening efficiency such that a prima facie case of obviousness has not been established.  The Examiner is not persuaded by this argument because one of ordinary skill would have been motivated to substitute any hydrophobic silica whether an aerosil or aerogel because the process by which the silica silylate is made is irrelevant.  In order to establish the difference, MPEP716.02 states that applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product.  Implying that the aerogel unexpectedly increases screening efficacy does not clearly show a distinct difference from the aerosil and the aerogel because the results were not greater than those which would have been expected from the prior art to an unobvious extent and that the results are not of a significant, practical advantage.  The evidence provided only shows an increase of SPF from 23.3 to 34.6 when the aerosil is compared with the aerogel.  Therefore, the Examiner does not see a difference to an unobvious extent because some differences in SPF would be expected due to how the silica has been processed and the difference in SPF does not appear to have a significant advantage.
Appellant further argues that Zhao does not teach sunscreen compositions and is concerned with sebum absorption and only alludes to the presence of UV absorbers.  Therefore, Appellant argues that the Examiner has not explained what the success is from combining Zhao and that the Examiner based the rejection on improper hindsight.  The Examiner is not persuaded by this argument because the teachings of Ehlis and Zhao were known at the time of invention and are from the same field of endeavor.  Both Ehlis and Zhao teach the use of hydrophobic silica silylate in topical formulations.  Zhao et al. teach a preferred silica silylate is the hydrophobic silica aerogel VM-2270.  Therefore, one of ordinary skill would have a reasonable expectation of success when the aerogel of silica silylate is added in the topical formulation because Zhao teach it is a preferred hydrophobic silica used in topical sunscreen formulations.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, Zhao teaches that at the time of invention one of ordinary skill would have been motivated to use hydrophobic silica aerosil and hydrophobic silica aerogel for the same purpose.  Therefore, substituting and aerogel in place of the aerosil would have been prima facie obvious.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        

Conferees:
/Danielle Sullivan/
Patent Examiner Art Unit 1617
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.